Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to ranking point of interest based on user information.  
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15, recite receiving a query, obtaining POI, obtaining a ranking model, ranking POI for sending the POI in response to the query. 
The limitation of receiving, obtaining, ranking and sending. That is, other than reciting a processor (computer) and a model, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (providing ranked advertisement based on user information). If 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and a model for receiving a query and providing ranked POI in response to the query. The claims as a whole merely describe how to generally apply the concept of providing ranked point of interest in response to a query. The processor and the model are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing ranked point of interest), such that mounts no more than mere instructions to apply the exception using a generic computer component. The claim also recites obtaining of a model for ranking one or more point of interest, which is just collecting and analyzing data to provide ranked location in response to a query (see also applicant background, [0002]-[0003]). The steps performed using the model for ranking location (point of interest) based on user information are steps that are considered methods of organizing human activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Maucorps (using an algorithm for determining the optimal number of visits; Digitech 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a computer (including the use of the model). However, the element is recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0003]-[0007). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konig et al. (US 2012/0158705 A1).
Claims 1, 8 and 15:
Konig teaches receiving first electrical signals encoding a query and user information from a terminal; operating logical circuits in the at least one processor to obtain one or more points of interest (POIs) based on the query ([0014], [0061]);
operating the logical circuits in the at least one processor to obtain a ranking model;
to determine a ranking of the one or more POIs based on the ranking model and the user information; and 
generating second electrical signals encoding the one or more POIs in accordance with the ranking to send to the terminal in response to the query (see [0059]-[0063]) .
Claims 3, 10, 17:
Konig teaches wherein the user information includes at least one of a geographical location of the terminal and a user profile of the user associated with the terminal (see [0024], [0025]).
Claims 4, 11, 18:
Konig teaches wherein the ranking of the one or more POIs is determined based on at least one of:
a correlation degree between the query and each of the one or more POIs; 
a click-through rate (CTR) associated with each of the one or more POIs; 
a click count associated with each of the one or more POIs; or 
a distance between the geographical location of the terminal and each of the one or more POIs (see [0003], [0004], [0014]-[0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konig and further in view of Sheynblat (US 2007/0219706 A1).
Claims 2, 9, 16:
Konig failed to teach receiving a service order generated in response to a selection of one of the one or more POIs from the terminal.  Sheynblat teaches providing a telephone number for placing a call to a restaurant or coffee shop (see [0012], [0055], [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to know that the user in Konig would make a service order, as in Sheynblat, in order to make a purchase an item or product from the POI, as taught in Sheynblat.  

Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konig and further in view of Goa et al. (US 2010/0153315 A1). Agrawal et al. (US 8,898,095 B2). Champaneria et al. (US 9,773,209 B1).
Claims 5, 12, 19:
Konig failed to teach wherein to obtain the ranking model, the at least one processor is directed to: operate the logical circuits in the at least one processor to obtain a plurality of sample POIs associated with a sample query; operate the logical circuits in the at least one processor to annotate each of the plurality of sample POIs based on one or more user interactions with the plurality of sample POIs; operate the logical circuits in the at least one processor to extract one or more features from each of the plurality of sample POIs; operate the logical circuits in the at least one processor to determine one or more values with respect to the one or more features associated with each of the plurality of sample POIs; operate the logical circuits in the at least one processor to determine an initial model; and operate the logical circuits in the at least one 
Champaneria  teaches providing input to a trained machine learning system (model) for outputting features related to locations; physical location and associated set of information items are provided to the features determining engine for determining input features of a training example based on the provided set of information items; the training example is provided to machine learning system for training the machine (model)… (see col. 11 line 20 to col. 12 line 67, col. 13 line 17 to col. 14 line 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train and select the ranking model in Konig, as in Champaneria, in order to train the ranking model for determining the POIs. 
Claims 6, 13, 20:
Champaneria teaches wherein the one or more features include at least one of a distance between a sample terminal from which the sample query is generated and one of the plurality of sample POIs, a correlation degree between the one of the plurality of sample POIs and the sample query, a click-through rate (CTR) of the one of the plurality of sample POIs, and a click count of the one of the plurality of sample POIs (see col. 13 line 56 to col. 14 line 63).
Claims 7, 14:
    Champaneria teaches wherein to annotate each of the plurality of sample POIs based on one or more user interactions with the plurality of sample POIs, the at least one processor is directed to: operate the logical circuits in the at least one processor to detect the one or more user interactions with the plurality of sample POIs; and operate the logical circuits in the at least one processor to annotate one of the plurality of sample POIs with a pre-determined value in locations identified as locations visited by the user) (see fig. 1, col. 6 line 55 to col. 7 line 46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688